EXHIBIT SUBSIDIARIES OF THE REGISTRANT 1) SanDisk Corporation, a Delaware company 2) SanDisk Limited, a Japanese company 3) SanDisk Israel (Tefen) Ltd., an Israeli company 4) SanDisk Hong Kong Limited, a Hong Kong company 5) SanDisk (Cayman) Limited, a Cayman Islands company 6) SanDisk Secure Content Solutions, Inc., a Delaware corporation 7) SanDisk Equipment Ltd., a Japanese company 8) SanDisk Manufacturing, a Republic of Ireland company 9) SanDisk International Limited, a Republic of Ireland company 10) SanDisk India Device Design Centre, Ltd., an Indian company 11) SanDisk (Ireland) Limited, a Republic of Ireland company 12) SanDisk Taiwan Limited, a Taiwanese company 13) SanDisk Semiconductor (Shanghai) Co. Ltd., a Peoples Republic of China company 14) SanDisk 3D LLC, a Delaware company 15) SanDisk IL Ltd. (formerly msystems Ltd.), an Israeli company 16) M-Systems, Inc., a New York company 17) M-Systems Finance Inc., a Cayman Islands company 18) P.P.S. von Koppen Pensioen B.V., a Netherlands company 19) M-Systems B.V., a Netherlands company 20) M-Systems Asia Ltd., a Taiwanese company 21) SanDisk Spain, S.L.U. (formerly M. Systems Flash Disk Pioneers Espana S.L.U.), a Spanish company 22) Microelectronica Espanola S.A.U., a Spanish company 23) SanDisk Bermuda Limited, a Republic of Bermuda company 24) Prestadora SD, S. de R. L. de C.V., a Mexican company 25) MusicGremlin, Inc., a New York company 26) SanDisk Brasil Participacoes Ltda., a Brazilian company 27) SanDisk Scotland Ltd., a Scottish company 28) SanDisk B.V., a Netherlands company 29) SanDisk GmbH, a German company 30) SanDisk France SAS, a French company 31) SanDisk UK Ltd., a Britishcompany 32) SanDisk Sweden AB, a Swedish company 33) SanDisk Switzerland Sarl, a Swiss company 34) SanDisk Korea Ltd., a Korean company 35) SanDisk Trading (Shanghai) Co., Ltd., a Peoples Republic of China company
